Case 4:18-cV-03121 Document 10 Filed in TXSD on 12/04/18 Page 1 of 2

KALLINEN LAW PLLC

ATTORNEY & COUNSELOR AT LAW

 

511 Broadway Street, Houston, Texas 7701 2
Telephone.' 7]3. 320.3 785 FAX.‘ 71 3. 893. 6 73 7

E-mail.' AttorneyKallinen@aol. com
Licensed in all Texas Courts, the U.S. Supreme Court,
U. S. District Courts for the Southem, Eastem and ' §9.-=':;.,
Westem Districts of Texas and the United States Slv¢.m {’"°:b smth
Court of Appeals for the Fifth Circuit

'En@
December 4, 2018 UE-
b 9 4 2018
U.S. District Court for the Southern District Of TeXaS nav/dl grade
Houston Division y' C'e'k°fc¢urt
515 Rusk St.
Houston, TX 77002
Re: Civil Action Nb.: 4:18-cv-03121; Grifjin v. City of Sugar Lana', et al.,' Plaintist
exhibit
To the Clerk of the Court, it

Attached/enlesed is exhibit l (a DVD) to plaintiffs original complaint

Sincerely Yours,

/S/ Randall L. Kallinen `
Randall L. Kallinen

encl./attachment(s): Thumb drive
RLK/rns
cc:

Case 4:18-cV-03121 Document 10 Filed in TXSD on 12/04/18 Page 2 of 2

l
l
\

~,

 

UNITED STATES DISTRICT COURT

Cp\/i ll'\c
v-

SOUTI~IERN DISTRICT Oli` TEXAS

 

CASE NUMBER lj_'(§C:/ 37 2/

C;lj 09 S,Y,cai `
chi el

¢MEMCMCMW>

 

 

 

 

DOCUMENT Is:
LoosE IN FILE n

IN VAUL_T SEALED

 

IN BROWN EXPANDABLE FOLDER

INSTRUMENT #

